Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In response to Applicant’s claims filed on May 5, 2022, claims 1-15 are now pending for examination in the application.

Response to Arguments
The 101 rejection under 35 USC 101 set forth in the February 4, 2022 office action is hereby withdrawn.

Applicant’s arguments:
In regards to claim 1 applicant argues the cited art fails to clearly and unequivocally disclose a “decomposing the structured data objects of the data stream into a constant data object portion, which has key-value pairs having constant values, and into variable data object portions, which have key-value pairs having variable values.”

Examiner’s Reply:
Examiner has reviewed remarks dated February 15, 2022, but respectfully disagrees and has further clarified the claims above.  Specifically in Paragraph(s) 26 and 28-29, Ganesh et al. teaches having generated a sequence of channel elements in this manner, the system may reorganize 420 the channel elements, inserting them into their respective channels in the order they appear in the sequence (note that this may occur inline with the identification of the channel elements in some embodiments). Initially, the type channel 425d may be populated to indicate the object and key occurrences. Each object is represented by a “D” in this channel in this example. Each D is associated with a corresponding length value from the length channel 425e. Accordingly, these example channel entries indicate that an object associated with the first D contains 3 key-value pairs represented by 405a. The first two of these pairs have integer values and are accordingly represented with an “I” in the types channel (“‘h’:5, ‘w’:4”). The next pair is the nested D 405c within 405a, which itself comprises a single key-value. Accordingly , the second digit (“1”) in the length channel 425e is associated with the nested object 405c, indicating that the single next element 450b is the only key-value pair (“‘z’:2”) in this nested object. The final object 405b is represented by a D, corresponding to the length of 1, and contains a string 450a value represented by the S element. The other channels 425a-c reflect the values associated with various of the keys identified in the types channel. For example, as each type channel element is considered in turn, when an integer key-value pair type channel element is encountered, the next unconsidered key channel 425b element will be associated with the next integer number channel 425c element (channels for floats, doubles, etc. may likewise be provided).  Though in this example the object elements (e.g., 415a) are segregated from the lengths in their channel representations, as discussed in greater detail herein, in some embodiments certain channel types may be reserved to reflect the length information (e.g., the type “D3” may be used to indicate an object with 3 constituent components, and no corresponding length element need be created). In this manner, the content in other channels may be reduced.  In some embodiments, each channel of the channeled data may appear in succession in the data stream sent for compression. A header may be prepended, or otherwise included in the data stream, to indicate the byte offsets at which each channel begins. In this manner, the dechanneling system may locate each channel in the data stream.
Furthermore Paragraph 14, Maurer et al. teaches Memoization, described in greater detail herein, involves the recognition of recurring patterns in the channeled data and their substitution with a reference, e.g., having a smaller memory footprint.  Length encoding, described in greater detail herein, involves the variable adjustment of numerical representations to facilitate improved compression.  Type coding extensions, described in greater detail herein, involve the creation of channel types to encapsulate recurring channel patterns and thereby reduce the memory footprint.  The channels may be serialized in some embodiments prior to compression.  Maurer et al. would only be able to decompose information in the data stream by recognizing objects which are further processed into key-value pairs.  Therefore the rejection is maintained.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maurer et al. (US Pub. No. 20160034499).

As to claim 1, Maurer et al. teaches a method for the lossless compression of a data stream (DS) comprising a sequence of structured data objects having a list of properties which each contain a key-value pair, comprising the following steps:
(a) decomposing (S1) the structured data objects of the data stream (DS) (Paragraph 29 discloses a data stream) into a constant data object portion, which has key-value pairs (Paragraph 26 discloses key-value pair) having constant values, and into variable data object portions, which have key-value pairs having variable values (Paragraph 24 discloses The values may include, e.g., a number (e.g., an integer, floating value, a double value, etc.));

(b) transmitting (S2) the constant data object portion of the structured data objects
once to a receiver (Paragraph 30 discloses transmit (or store) the compressed data at block 540); and

(c) transmitting (S3) the variable data object portions of the decomposed data objects of the data stream (DS) to the receiver (Paragraph 30 discloses transmit (or store) the compressed data at block 540).

As to claim 2, Maurer et al. teaches the method as claimed in claim 1, wherein the structured data objects of the data stream have JavaScript Object Notation, JSON, and data objects (Paragraph 41 discloses JSON structures).

As to claim 3, Maurer et al. teaches the method as claimed in claim 1, wherein each key-value pair has a key formed by a character string or a number (Paragraph 41 discloses many iterable JSON structures (e.g., arrays, strings, maps)).
As to claim 4, Maurer et al. teaches the method as claimed in claim 1, wherein the key-value pair has a value formed by a data object, an array, a character string, a numerical value or a logical value (Paragraph 41 teaches many iterable JSON structures (e.g., arrays, strings, maps) may require encoding of their length after encoding the type, for correct deserialization).
As to claim 5, Maurer et al. teaches the method as claimed in claim 1, wherein the variable data object portion of the decomposed structured data object of the data stream has an array, the components of which are key-value pairs that are streamed asynchronously to the receiver (Paragraph 41 teaches many iterable JSON structures (e.g., arrays, strings, maps) may require encoding of their length after encoding the type, for correct deserialization)
As to claim 6, Maurer et al. teaches the method as claimed in claim 1, wherein the variable data object portions of a data stream each contain a unique identification identifier for identifying their association with the data stream (Paragraph 26 discloses identification of the channel elements in some embodiments).
As to claim 7, Maurer et al. teaches the method as claimed in claim 1, wherein changes in the variable data object portion of the structured data object of the data stream relative to a reference data object are determined and transmitted to the receiver (Paragraph 33 discloses determine how many channel type elements relate to the current object form the length channel, and then reference the key, number, and string channels to create the non-object key-value pairs). 
As to claim 9, Maurer et al. teaches the method as claimed in claim 7, wherein the reference data object of the data stream is identified as such and is transmitted to the receiver (Paragraph 33 discloses determine how many channel type elements relate to the current object form the length channel, and then reference the key, number, and string channels to create the non-object key-value pairs). 

As to claim 11, Maurer et al. teaches the method as claimed in claim 1, wherein decomposing the structured data objects of the data stream is carried out at the run time during the transmission of the data stream to the receiver (Paragraph 29 discloses each channel of the channeled data may appear in succession in the data stream sent for compression). 
As to claim 12, Maurer et al. teaches the method as claimed in claim 1, wherein, on the part of the receiver, the structured data objects of the data stream are reconstructed for further data processing on the basis of the obtained constant data object portion and the received variable data object portions (Paragraph 33 discloses reconstruct this example JSON 605 from channel data 610). 
As to claim 13, Maurer et al. teaches the method as claimed in claim 1, wherein, on the part of the receiver, the structured data objects of the data stream are reconstructed for further data processing on the basis of the buffer-stored reference data objects and the received changes in the variable data object portions (Paragraph 33 discloses reconstruct this example JSON 605 from channel data 610). 
As to claim 14, Maurer et al. teaches the method as claimed in claim 1, wherein the data stream is an event data stream, in particular a sensor data stream (Paragraph 30 discloses Where such an event occurs, the system may substitute or generate an appropriate reference at block 525. Once all the channel elements have been considered at block 530, the system may compress the memoized structure at block 535 and transmit (or store) the compressed data at block 540). 
As to claim 15, Maurer et al. teaches a compression device (1) for the lossless compression of a
data stream (DS) comprising a sequence of structured data objects (DO) having a list of
properties which each consists of a key-value pair, wherein the device comprises:

(a) a data decomposition unit (2) (Paragraph 44 discloses computing system 900) suitable for decomposing the structured data objects
(DO) of the data stream (DS) (Paragraph 29 discloses a data stream) into a constant data object portion, which has key-value pairs (Paragraph 26 discloses key-value pair) having constant values, and into variable data object portions, which have key-value pairs having variable values; and
(b) a data transmission unit (3) (Paragraph 44 discloses computing system 900), which transmits once the constant data object portion and separately the variable data object portions of the decomposed data objects to a receiver (Paragraph 30 discloses transmit (or store) the compressed data at block 540).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer et al. (US Pub. No. 20160034499) in further view of Franceschini et al. (US Pub. No. 20120290898).
	 The Maurer et al. reference teaches all the limitations of claim 7.  Regarding claim 8, Maurer et al. reference does not disclose the reference data object is formed by a structured data object of the data stream having a predetermined endurance.
However, Franceschini et al. teaches the method as claimed in claim 7, wherein the reference data object is formed by a structured data object of the data stream having a predetermined endurance (Paragraph 23 discloses writing data with enhanced endurance onto a non-volatile memory device. Lossless data compression is utilized in conjunction with endurance coding and error resilience, in a manner that adapts the endurance coding parameters to the properties of the data and to memory parameters such as memory page size). 
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Maurer et al. (compressing data) with Franceschini et al. (endurance coding).  This would have facilitated lossless compression by reducing the overhead associated with transmitting large amounts of data.  See Speer Paragraph(s) 2-8.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data compression.  
The Gil et al. reference as modified by Speer teaches all the limitations of claim 8.  Regarding claim 10, Gil et al. reference as modified by Speer does not disclose the endurance of the reference data object is defined by a number of transmission cycles or a validity period.
However, Franceschini et al. teaches the method as claimed in claim 8, wherein the endurance of the reference data object is defined by a number of transmission cycles or a validity period (Paragraph 23 discloses writing data with enhanced endurance onto a non-volatile memory device. Lossless data compression is utilized in conjunction with endurance coding and error resilience, in a manner that adapts the endurance coding parameters to the properties of the data and to memory parameters such as memory page size). 
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Gil et al. (data collection) and Speer (lossless compression) with Franceschini et al. (endurance coding).  This would have facilitated lossless compression by reducing the overhead associated with transmitting large amounts of data.  See Speer Paragraph(s) 2-8.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data compression.  


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20140091953 is directed to METHOD AND APPARATUS FOR COMPRESSION OF GENERALIZED SENSOR DATA:   [0010] In general, the exemplary embodiments prioritize sensor data according to levels of interest, apply lossless compression to high interest generalized data, either discard or apply progressive or lossy compression to low interest generalized data, and transmit the data of higher interest with a higher precedence than data with lower levels of interest. As a result, bandwidth bottlenecks in transmission of satellite and/or aerial sensor data may be avoided. Although the methods and apparatus are described herein with reference to satellites, they may be applied to any platform for which data compression as described herein is appropriate, including, for example, aircraft and other aerial systems. Further, the embodiment described herein may be applied in a generalized manner to all types of sensor data, as opposed to only data produced by a specific sensor type (e.g. imaging sensor, RADAR sensor, radiation sensor, weather sensors).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154